Citation Nr: 0713466	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  96-35 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for the service-connected 
left shoulder adhesive capsulitis, currently rated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to 
August 1994. 

This case came to the Board of Veterans' Appeals (Board) from 
a May 1996 decision of the Regional Office (RO) in Buffalo, 
New York, which denied the veteran's claim for an increase, 
in excess of 20 percent, for the service-connected left 
shoulder adhesive capsulitis.  In a January 1999 decision, 
the Board agreed with the RO's determination, and denied the 
veteran's claim for increase.  That decision found that the 
veteran was left-handed.  During the course of this appeal, 
the veteran relocated to Tennessee; thus, RO jurisdiction 
transferred to the Nashville, Tennessee RO.  

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In a June 1999 Joint 
Motion to the Court, the parties (the veteran and the VA 
Secretary) requested that the Board decision be vacated and 
the case remanded.  In a June 1999 Order, the Court granted 
the Joint Motion.  The case was subsequently returned to the 
Board.  Pursuant to the instructions in the Joint Motion, the 
case was remanded to the RO for additional development in 
August 2000.  

In October 2002, during the course of the appeal, the RO 
granted service connection for a scar of the veteran's left 
shoulder, and assigned a separate 10 percent rating for the 
service-connected left shoulder scar.  

By the time the case was returned to the Board for further 
appellate disposition, the veteran had perfected an appeal as 
to the issue of entitlement to service connection for a 
depressive disorder, claimed as secondary to the service-
connected left shoulder disability.  This appeal arose from a 
June 1998 rating decision which denied service connection for 
depression.

The veteran testified at a personal hearing before a Veterans 
Law Judge at the RO in April 2003.  In a September 2004 
remand, the Board explained that although the veteran had 
presented testimony at a personal hearing before a Veterans 
Law Judge sitting at the RO in April 2003, the tape of that 
hearing was lost and no transcript of the testimony provided 
at that time was prepared prior to the tape's loss.  The 
veteran requested, and appeared for, another Board hearing, 
which was held via video conference at the RO in October 
2005, before the undersigned Veterans Law Judge sitting in 
Washington, DC.  A copy of the transcript is associated with 
the claims file.  

In December 2005, the case was remanded to the RO again for 
additional development of the record.  Before the case was 
returned to the Board for further appellate review, the RO 
issued a rating decision in November 2006 which granted 
service connection for a depressive disorder.  That issue is 
no longer before the Board at this time.  

In a December 2006 supplemental statement of the case (SSOC), 
the RO confirmed the previous determination, and the case was 
subsequently returned to the Board.  


FINDINGS OF FACT

1.  The veteran's left postoperative adhesive capsulitis 
disability is manifested by a reduced range of motion, with 
abduction limited by pain to 100 degrees, and complaints of 
constant pain and weakness, more nearly approximating 
limitation of motion of the major arm to shoulder level.  

2.  There is no medical evidence of recurrent dislocation, 
fibrous union, nonunion or loss of head of the humerus, 
ankylosis of the scapulohumeral articulation, or limitation 
of motion of the arm to half way between the side and 
shoulder level.  


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 20 
percent for the service-connected left shoulder adhesive 
capsulitis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Codes 5200, 
5201, 5202, 5203 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. § 
3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a adequate notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
In the present case, this was not done.  However, as 
discussed below, the Board finds that the duty-to-assist 
notification provided to the veteran was adequate.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VA's duty to notify (38 U.S.C.A. § 
5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the notice requirements have been 
satisfied in this matter, as discussed below.

In May 2003 and May 2005 letters, the RO informed the veteran 
of its duty to assist him in substantiating his claim, and 
the effect of this duty upon his claim.  In addition, the 
veteran was advised, by virtue of detailed statements of the 
case (SOCs) and detailed SSOCs issued during the pendency of 
this appeal, of the pertinent law, and what the evidence must 
show in order to substantiate his claim.  Further, the claims 
file reflects that the October 2002 and December 2006 SSOCs 
contained the new duty-to-assist regulation codified at 38 
C.F.R. § 3.159 (2006).  See Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).  As the Federal Circuit Court has stated, 
it is not required "that VCAA notification must always be 
contained in a single communication from the VA."  Mayfield, 
supra, 444 F.3d at 1333.

Any failure in the timing or language of duty-to-assist 
notice by the RO constituted harmless error.  See also Conway 
v. Principi, 353 F.3d 1359, 1374 (2004), holding that the 
Court of Appeals for Veterans Claims must "take due account 
of the rule of prejudicial error."

It appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  The veteran has been 
provided with the opportunity to present testimony at a 
personal hearing before the undersigned Veterans Law Judge, 
and he has been afforded VA examinations relevant to his 
claim on appeal.  

VA has satisfied its duty to assist the veteran in apprising 
him as to the evidence needed, and in obtaining evidence 
pertaining to his claims.  No useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds sub 
nom.  Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000).

II.  Increased Rating

The veteran seeks a rating higher than 20 percent for the 
service-connected left shoulder adhesive capsulitis.  He 
asserts that the currently assigned 20 percent rating does 
not accurately reflect the severity of his service-connected 
left shoulder disability.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2006).

The veteran served on active duty from November 1988 to 
August 1994.  On his September 1988 report of medical 
examination for enlistment, he indicated he was right-handed.  
During service, he was treated for recurrent dislocations of 
the left shoulder and underwent a left shoulder 
reconstruction in March 1994.  On the June 1994 examination 
for service separation, it was reported that he had 
limitation of motion of the left shoulder.  On the medical 
history portion of the examination, he indicated he was left-
handed.

In an October 1994 RO decision, service connection was 
established for adhesive capsulitis of the left shoulder, and 
a 20 percent rating was assigned for this disability.  In 
subsequent rating decisions, the RO indicated the left 
shoulder disability involves the veteran's major upper 
extremity.

VA medical records dated from 1994 to 1995 reflect ongoing 
treatment for various conditions, including a left shoulder 
disability.

A January 1996 VA orthopedic examination noted the veteran 
had full range of motion of the left shoulder with good 
strength in either hand.  The diagnosis included status post 
operation for recurrent left shoulder dislocation with full 
range of motion and history of recurrent dislocation on 
occasion.

May and June 1996 VA treatment records note the veteran 
underwent a left shoulder anterior capsular release in May 
1996.

In a July 1996 rating decision, the RO assigned a temporary 
total rating for convalescence effective May 21, 1996 through 
September 1996, based on the left shoulder surgery.

At a July 1996 VA compensation examination, it was noted the 
veteran was left-handed.  Recent left shoulder surgery was 
noted, and the veteran was wearing a sling.  There was 
limitation of motion of the left shoulder to 20 degrees above 
the horizontal in abduction, and a 50 percent reduction in 
anterior and posterior motion of the left arm.  X-rays of the 
left shoulder showed no evidence of acute fracture or 
dislocation; there was heterotopic bone formation around the 
left humeral neck.

At a VA outpatient treatment clinic in October 1996, it was 
reported that that the veteran still had pain and limitation 
of motion following the May 1996 surgery.  It was reported 
that he was to get an "out of work" order for three months.

In November 1996 the RO continued the previously assigned 
temporary total rating for convalescence through January 
1997, with a 20 percent schedular rating assigned thereafter 
for the left shoulder disability.

On a January 1997 VA compensation examination, the range of 
motion of the left shoulder was as follows: abduction to 90 
degrees, forward elevation to 170 degrees, backward extension 
to 5 degrees.  There was a well-healed non-tender surgical 
scar.  Left shoulder X-rays showed no significant change 
since the previous study.  The doctor also reported findings 
with respect to a service-connected left varicocele, and 
reported that a good deal of the veteran's somatic complaints 
were on a functional basis.

The veteran was seen at a VA outpatient treatment clinic in 
March 1997 for left shoulder pain.  He had left shoulder 
abduction to 100 degrees and flexion to 145 degrees.  The 
assessment was status post left shoulder stabilization, 
stable orthopedically with no need for follow-up unless a new 
problem arose.  The doctor was going to refer the veteran to 
a rehabilitation clinic for pain evaluation but the veteran 
had the referral canceled because he lived too far away.  In 
August 1997 he had decreased active range of motion of the 
left shoulder secondary to pain; the assessment was pain 
secondary to past surgical procedures.  

In March 1998 the veteran was seen at the VA pain clinic for 
left shoulder pain.  The assessment was chronic shoulder pain 
with a possible neuropathic component as the veteran had 
numbness of his left fingers.  He was referred to the 
orthopedic clinic where it was noted that he had had his 
initial left shoulder surgery for subluxation after falling 
and dislocating the shoulder.  It was reported that that the 
shoulder repair was too tight and he had required the second 
procedure, a revision of the first surgery.  The veteran now 
had complaints of subluxation even when sleeping and desired 
surgical tightening.  He had range of motion as follows: 
forward flexion to 140 degrees, abduction to 120 degrees, 
external rotation to 30 degrees, and internal rotation to 20 
degrees.  The veteran was scheduled for an arthrogram.

An April 1998 report from the VA orthopedic clinic noted that 
an arthrographic examination of the left shoulder was 
negative for a rotator tear.  The doctor noted that the 
veteran reported intermittent "instability" but had not 
required any hospital visit for relocation as far as the 
doctor could tell.  Examination showed the well-healed 
surgical scar and forward flexion to 140 degrees and internal 
rotation to 30 degrees.  There was questionable anterior 
slide of the shoulder but no sign of posterior instability.  
The assessment was recurrent left shoulder instability, 
status post 2 surgical procedures.  The doctor stated the 
veteran was to do no heavy lifting and a follow-up was 
recommended in 2 to 3 months.  On the same day as the visit, 
the examiner wrote a letter for the veteran noting that the 
veteran had some elements of shoulder instability and should 
refrain from overhead activities and limit lifting to less 
than 15 pounds for 3 months.

In December 1998, the veteran underwent additional left 
shoulder surgery consisting of arthroscopy and debridement of 
osteophytes.  The post-operative diagnosis was left shoulder 
degenerative joint disease with osteophyte formation.  

In a December 1999 decision, the RO granted a temporary total 
evaluation based on surgical treatment necessitating 
convalescence for the period from December 2, 1998 to March 
1999.  

In May 2000, the veteran underwent left shoulder arthroscopy, 
keyhole osetotomy of the proximal humerus with insertion of 
the biceps tendon and anchoring in the bicipital groove, 
debridement of the biceps tendon with release of the biceps 
tendon long head.  Postoperative diagnosis was left biceps 
tendon instability, long head.  

At a May 2001 VA examination, the veteran still reported 
chronic left shoulder pain, rated at a 4 out of 10.  The pain 
was described as sharp, irritable, and radiated up to the 
side of his cheek and eye.  If he moved the wrong way on a 
cold day, for example, such as a sudden more or grasp with 
the left hand, the pain increased.  During walking exercise, 
the veteran reported pain of the left shoulder due to the 
swinging of the left shoulder, as well as a feeling that the 
shoulder was about to dislocate.  The veteran treated the 
pain with Motrin, Naprosyn, analgesic balm at night, and wet 
heat, such as a hot shower.  The veteran also performed 
exercises for his left shoulder.

On examination, there was pain on palpation over the healed 
scar at the proximal superior end of the 15cm long scar.  The 
pain area was over posterior aspect of the left shoulder, 
proximal left arm, and anterior left shoulder.  The pain was 
throbbing pain at rest.  There was no area of tenderness over 
the shoulders, except pain on palpation of proximal superior 
end of the scar as stated above.  There was no increased skin 
temperature, and no evidence of dislocation.  There was 
slight decreased muscle mass over the posterior aspect of the 
left shoulder joint.  Active range of motion of the left 
shoulder was flexion 0 to 150 degrees with pain starting at 
140 degrees; abduction 0 to 128 degrees with pain from 110 
degrees with pain at end range when forearm was pronated.  
The veteran was not able to abduct further in that position.  
After supination of the left forearm, the veteran was able to 
continue abduction to 128 degrees with moderate pain.  
External rotation was 0 to 44 degrees without pain.  Internal 
rotation was 0 to 68 degrees without pain, and extension was 
0 to 48 degrees with out pain.  Passive range of motion of 
the left shoulder joint was 0 to 150 degrees with minimal 
pain, particularly at the end range; abduction was 0 to 128 
degrees with pain, particularly at end range; external 
rotation was 0 to 44 degrees, internal rotation was 0 to 68 
degrees, and extension was 0 to 48 degrees without pain.  
There was no biceps tenderness.  The veteran had no 
significant pain noted doing passive extension of the left 
shoulder when left elbow was in full extension position in 
the bicipital groove area  Muscle testing of both upper 
extremities was normal without pain during muscle testing 
Deep tendon reflexes were normal over both upper extremities.  
Pinprick sensation testing was decreased over the left thumb.  
Tinel's sign was negative.  

The diagnosis was status post multiple left shoulder 
surgeries with adhesive capsulitis with residual limited 
range of motion and pain.  The examiner concluded that the 
veteran still had limited range of motion and pain, 
particularly on motions of left shoulder.  The veteran could 
not use the left upper extremity for strenuous activities of 
any kind of activities that required left hand to be above 
the shoulder level.  Stress or strenuous activities to the 
left shoulder could aggravate the left shoulder problem, 
which could increase pain and decrease rang of motion.  

A November 2002 private arthrogram report reveals findings 
consistent with previous avulsion of the long head of the 
biceps tendon; myositis ossificans or heterotopic 
ossification medial to the humerus, which may have been 
related to the previous tear of the subscapularis tendon or 
muscle.  There was no evidence of a rotator cuff tear.  

A November 2002 private MRI report noted evidence of previous 
fairly extensive surgery in the left shoulder.  The long head 
of the biceps tendon appeared to be torn from its usual 
insertion point on the superior labrum and retracted down the 
humerus.  Ferromamgnetic artifact along the proximal humerus 
may have represented the point of fixation of the torn 
tendon.  There was no evidence of rotator cuff tear.  There 
was a Type II acromion along with mild hypertrophy of the AC 
joint.  The glenoid labrum was diffusely small and blunted 
and much of it appeared to be absent; however, no definite 
intravasation of contrast material or detachment of the 
remainder of the labrum from the bony glenoid was identified.  
The findings were suggestive of postsurgical change with 
previous debridement and partial resection of the labrum.  
Correlation with surgical history was recommended.  There was 
focal signal loss in the region of the subscapularis with 
mild fatty atrophy of the subscapularis muscle belly.  That 
may have represented an area of myositis ossificans or 
previous muscular tear with dystrophic calcification.  
Sequelae of prior surgery could conceivably cause that 
finding as well.  Correlation with surgical history was 
needed.  There was at least one filling defect within the 
posterior aspect of the injected contrast material measuring 
5 mm in diameter.  There were multiple smaller defects, many 
of which were probably artifactual secondary to the prior 
surgery; however, multiple osteocartilaginous filling defects 
within the joint could not be excluded.  

A May 2003 x-ray of the left shoulder revealed evidence of 
prior dislocation of the left humerus and exostosis was noted 
on the medial side of the humerus.  There was no acute 
fracture or dislocation.  Post traumatic and post surgical 
changes were re-identified, but there was no significant 
interval change.  X-ray studies of the left shoulder from 
November 2004 revealed a metallic density in the humeral 
neck, which may have represented a suture anchor or a 
fragment of shrapnel.  Otherwise, the same post-surgical 
degenerative changes were noted.  

A June 2005 VA consultation request reveals that the veteran 
had no swelling about the shoulder, but there was moderate 
limitation of motion.  Flexion was possible to 130 degrees, 
abduction to 110 degrees.  Internal rotation was possible 
only to the point that he could barely get the back of his 
left hand of the left buttock.  External rotation was 
virtually nil.  He had strength which was characterized as 3 
out of 5 in the left shoulder musculature.  X-rays showed the 
glenohumeral joint to be in fairly good shape, but the 
veteran had ectopic bone formation adjacent to and connected 
to the proximal humerus just slightly inferior to the 
glenohumeral joint.  The examiner felt that restricted a lot 
of his motion.  The veteran also had a lot of neck pain, and 
on examination there was significant tenderness in the 
parascapular musculature.  The examiner recommended treatment 
in the pain clinic because there was no surgical procedure 
which would be of help.

At his video conference hearing before the undersigned in 
October 2005, the veteran testified that his left shoulder 
disability caused weakness, constant pain in his shoulder and 
into his neck.  The veteran testified that his hand went numb 
and became weak if he tried to lift his arm.  The veteran 
rated the pain an 8 out of 10, and said it was consistent.  
The veteran used a TENS machine.  He testified that he could 
not reach to touch his back or put his hands together down 
his back, and that repetition caused pain.

Finally, at a March 2006 VA examination, the veteran 
continued to report pain in the left shoulder.  The veteran 
described the pain as fairly constant, occurring most days.  
The pain usually began in his posterior shoulder and traveled 
up into his neck.  Exacerbations of the pain seemed to occur 
in the winter as well as with any heavy lifting.  The pain 
was worse in the morning, and decreased to a tolerable point 
after he took medication.  He is unable to lift anything over 
20 pounds.  The veteran reported that he used to be left-hand 
dominant but now he is right-handed.  The veteran took 
Ultracet and Flexeril daily for pain.  The veteran did not 
describe periods of flare-ups other than the pain being worse 
during winter mornings, before he took his medication.  There 
was no trouble with speech, coordination or endurance, except 
with heavy lifting, which he cannot do.  Examination of the 
left shoulder revealed no swelling or tenderness.  Forward 
flexion was to 140 degrees.  Abduction was to 100 degrees, 
with active motion, perhaps 105 with passive motion, but he 
could not go further.  Internal rotation was to 90 degrees.  
External rotation to 70 degrees.  There was no pain within 
those ranges of motion, and no change in range of motion with 
repetitive motion.  There was no change in joint function 
with repetitive motion or flare-ups that the examiner could 
appreciate during the examination.  Neurologically, strength 
was 5/5 in the arm and sensation was intact to light touch.  
The diagnosis was adhesive capsulitis; chronic pain in the 
left shoulder; however, no evidence of nonunion, malunion or 
dislocation of the clavicle or scapula.  

The examiner indicated that functional limitation caused by 
pain in the veteran's left shoulder during flare-ups would 
consist of decreased ability to do heavy lifting, 
particularly anything above approximately 15-20 pounds 
because of pain.  The functional loss that the examiner 
appreciated was due to the adhesive capsulitis, and the fact 
that the veteran could not abduct his left shoulder further 
than approximately 100 degrees.  The only functional loss 
and/or weakness due to pain noted was that the veteran could 
not do heavy lifting.  The examiner could not opine as to the 
additional functional loss likely to result from a flare-up 
of symptoms or extended use because there was no evidence of 
that appreciated at the examination.  The examiner could not 
opine as to any additional loss of motion that may be 
attributed to functional loss without resorting to mere 
speculation, given, at least in part, that the veteran was in 
pain most of the time, on most days.

In sum, the medical evidence in this case illustrates a long 
history of left shoulder pain, despite several surgeries.  
The veteran is not able to lift anything over 20 pounds, and 
he is barely able to raise his left arm to shoulder level; 
however, motion of the shoulder, limited by pain, has never 
been limited to half way between the side and shoulder level 
(45 degrees of abduction).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2006).  Regarding 
musculoskeletal disabilities, functional loss contemplates 
the inability of the body to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40 (2006).  A part that 
becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Both limitation of motion and pain are necessarily 
recorded as constituents of a disability. 3 8 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59 (2006);  see DeLuca, 8 Vet. App. 202; see 
also Johnson v. Brown, 9 Vet. App. 7 (1996); VAOPGCPREC 36-97 
(Dec. 12, 1997).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (2006); see DeLuca, 8 Vet. App. at 205-06.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to less or more 
movement than normal (due to a variety of reasons, to include 
ankylosis), weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, or deformity or atrophy 
of disuse.  38 C.F.R. § 4.45 (2006).

The veteran's left shoulder disability is currently evaluated 
as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5201.  In order to warrant a 30 percent evaluation under 
Diagnostic Code 5201, limitation of motion of the major arm 
would have to be limited to half way between the side and 
shoulder level.  In order to warrant a 30 percent rating for 
the minor arm under Diagnostic Code 5201, the motion would 
have to be limited to 25 degrees from the side.  

Based on the evidence above, it remains unclear whether the 
veteran is right-hand dominant or left-hand dominant.  At the 
most recent VA examination, the veteran explained that he 
used to be left handed, but became right handed.  This is not 
surprising given the limitations of the veteran's left 
shoulder.  Nevertheless, even if the Board concedes that the 
veteran is left-hand dominant, the criteria for the 
assignment of the next higher rating of 30 percent are not 
met or approximated in this case.  Despite the numerous 
surgical procedures of the left shoulder, and even when 
considering pain, weakness, fatigue, incoordination, etc., 
the medical evidence of record fails to support a finding of 
limitation of motion to half way between the side and 
shoulder level.     

Other diagnostic codes for a shoulder and arm disability 
provide for ratings greater than 20 percent.  Under 
Diagnostic Code 5202, for impairment of the humerus, the next 
higher rating of 30 percent is assigned when the medical 
evidence demonstrates frequent episodes of recurrent 
dislocation of the humerus of the major arm at the 
scapulohumeral joint with guarding of all arm movements.  A 
30 percent rating is also assignable for malunion with marked 
deformity of the humerus of the major arm.  A 40 percent is 
assigned when there is evidence of fibrous union of the 
humerus of the minor arm.  Higher ratings are assigned for 
nonunion and/or loss of head of the humerus.  

Additionally, under Diagnostic Code 5200, ratings higher than 
20 percent are assigned for ankylosis of the major or minor 
shoulder.  However, there is simply no evidence of ankylosis 
of the scapulohumeral articulation.  Thus, neither Diagnostic 
Code 5200 nor Diagnostic Code 5202 is applicable in this 
case.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of 
diagnostic code should be upheld if supported by explanation 
and evidence).

The Board sympathizes with the veteran's left shoulder 
condition.  There is no doubt that the veteran suffers daily 
from the pain and weakness of the left shoulder.  The veteran 
demonstrates pain on motion.  However, he does not 
demonstrate additional range of motion loss due to pain on 
use or during flare-ups as noted by a medical examiner.  
DeLuca.  The veteran's range of motion is limited by pain, to 
100 degrees of abduction.  In other words, the examiner 
considered the veteran's limitation due to pain, and reported 
findings based on the veteran's complaints of pain.  In order 
to warrant the assignment of the next higher, 30 percent 
rating, the evidence would have to demonstrate either 
frequent episodes of dislocation of the left shoulder with 
guarding of all arm movements, or motion of the left arm 
limited to half way between the side and shoulder level.  
There is no medical evidence showing that the veteran's 
disability is productive of either of these scenarios, even 
with consideration of pain, weakness, flare-ups, 
incoordination or the like.  

Finally, the overall disability picture demonstrated by the 
record to arrive at the appropriate level of functional 
impairment such to provide for fair compensation in this case 
has been carefully considered in light of the applicable 
statutory and regulatory provisions to include 38 C.F.R. §§ 
4.40 and 4.59 as well as the holding in DeLuca v. Brown, 8 
Vet. App. 202 (1995), regarding functional impairment 
attributable to pain, particularly in light of the fact that 
the veteran's disability is largely manifested by painful 
motion and weakness noted on overuse.  Although the veteran 
has pain and additional weakness on repetitive motion and/or 
overuse, the Board finds that a 20 percent disability rating 
considers the veteran's functional loss, pain, weakness and 
fatigue resulting from his left shoulder disability.  Indeed, 
without consideration of these additional factors, the 
veteran would not meet the criteria for a 20 percent rating.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the 
assignment of a rating in excess of 20 percent for the 
veteran's service-connected left shoulder adhesive 
capsulitis.  In reaching this decision the Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  38 U.S.C.A. § 5107(b) 
(West 2002), 38 C.F.R. § 4.3 (2006).  









ORDER

Entitlement to a rating in excess of 20 percent for the 
service-connected adhesive capsulitis of the left shoulder is 
denied.  



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


